Per Curiam.

The answer of the defendant clearly shows that it had knowledge of all facts necessary to enable it to proceed with the trial herein. It appears to us that the demand for a bill of particulars was made probably to delay the speedy trial of this action as before stated. No bill of particulars was needed to enable it to try the issues formed by the pleadings.
The order appealed from is reversed. Defendant’s motion for bill of particulars denied, with ten dollars costs, and disbursements of this appeal.
Present: Fitzsimons, Ch. J., Conlan and Hascall, JJ.
Order reversed, motion denied, with ten dollars costs.